DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/05/2022.  These drawings are not acceptable. 
Margins do not conform to 37 CFR 1.84(g), which requires “Each sheet must include a top margin of at least 2.5 cm. (1 inch)”. 
Fig. 11 does not comply with 37 CFR 1.84(m), which states “Solid black shading areas are not permitted”.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The amendment to the specification has been entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 27 and 33 are objected to because of the following informalities:  
Claim 27 recites “in the first direction” in line 6. No “first direction” has been previously recited in claim 27. The Examiner suggests --in [[the]] a first direction--.
Claim 33 recites “the first and second diagonal sides are connected to the first side” in lines 1-2, wherein its parent claim 23 limits the first side to “a first side … disposed along the edge of the peripheral area”. These two limitations together necessitate that the first diagonal side must connect to an edge of the peripheral area. This is inconsistent with the meaning of the limitation “first diagonal side” in claim 27, line 30, which indicates the side labeled below in Song et al’s Fig. 1 annotated detail. For consistency of nomenclature, the Examiner suggests renaming either the first diagonal side or the other first diagonal side, so that these two different sides have two different names.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 16-20, and 23-27, 29-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (KR 10-2012-0133474 A) in view of Ito (US 20170338287 A1).
Regarding claims 1-12, 16-20, and 23-26: See teachings, findings, and rationale stated in the non-final rejection mailed 04/15/2022.
As recited in independent claim 1, in addition to the above teachings, Song et al are silent regarding the first and second diagonal sides arranged in directions crossing one another.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Moreover, the Examiner finds that the recited shape was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, in the absence of unexpected results caused by the claimed shape, as taught by Song et al (“Sides of the first electrode patterns 131 may be formed in various shapes such as … polygons ... The external shape of the second electrode pattern 136 may be formed in various shapes such as … a polygon” and “The embodiment of the present invention shows only four examples of shapes, but the present invention is not limited thereto. …any shape may be applied to the present invention … and any shape capable of realizing the idea of the present invention should be understood as being essentially within the protection scope”). 
As recited in independent claim 23, in addition to the above teachings, Song et al are silent regarding whether the first side and the first through fourth diagonal sides are located at a periphery of the first electrode pattern.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Moreover, the Examiner finds that the recited shape was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, in the absence of unexpected results caused by the claimed shape, as taught by Song et al (“Sides of the first electrode patterns 131 may be formed in various shapes such as … polygons ... The external shape of the second electrode pattern 136 may be formed in various shapes such as … a polygon” and “The embodiment of the present invention shows only four examples of shapes, but the present invention is not limited thereto. …any shape may be applied to the present invention … and any shape capable of realizing the idea of the present invention should be understood as being essentially within the protection scope”).
As recited in claim 27, Song et al show a display device (“The touch screen panel according to an embodiment of the present invention is … an electroluminescent display”) comprising: 
a base substrate 100 comprising a display area (within which 130 and 135 are located in Fig. 1); a self-luminous element (“applied to a display device including an electroluminescence device (EL)”) disposed on the base substrate 100 in the display area (within which 130 and 135 are located in Fig. 1); a sensing area (within which 130 and 135 are located in Fig. 1) overlapping with the display area (within which 130 and 135 are located in Fig. 1), the sensing area comprising a first area (extending upward as far as the uppermost point of the uppermost 131 in Fig. 1) and a second area (extending from the uppermost point of the uppermost 131 in Fig. 1 upward to the uppermost boundary of 136 in Fig. 1) located on the outer side of the first area (extending upward as far as the uppermost point of the uppermost 131 in Fig. 1) in [a] first direction (vertical direction in Fig. 1); 
first electrode units (including diamond-shaped electrodes 136 and second connection patterns 137) comprising first touch electrodes (see diamond-shaped electrodes 136 and second connection patterns 137) arranged in the first direction (vertical direction in Fig. 1) and electrically connected (via second connection patterns 137) to one another in the first direction (vertical direction in Fig. 1), the first electrode units being arranged in a second direction (horizontal direction in Fig. 1) intersecting the first direction (vertical direction in Fig. 1) in the first area (extending upward as far as the uppermost point of the uppermost 131 in Fig. 1) and spaced apart from one another in the second direction (horizontal direction in Fig. 1); 
second electrode units (including diamond-shaped electrodes 131 and first connection patterns 110) comprising second touch electrode 131, the second electrode units being arranged in the first direction (vertical direction in Fig. 1) in the first area (extending upward as far as the uppermost point of the uppermost 131 in Fig. 1) and spaced apart from one another in the first direction (vertical direction in Fig. 1); 
a first electrode pattern (see non-diamond-shaped 136 at the top of Fig. 1) comprising a first portion (see V-shaped portion next to uppermost diamond-shaped 131 in Fig. 1) electrically connected (via uppermost 137 in Fig. 1) to one of the first electrode units (including diamond-shaped electrodes 136 and second connection patterns 137) that is adjacent thereto in the first direction (vertical direction in Fig. 1), and a second portion (see portion of non-diamond-shaped 136 which is not next to uppermost diamond-shaped 131 in Fig. 1) extended from the first portion (see V-shaped portion next to the uppermost diamond-shaped 131 in Fig. 1) to the second area (extending from the uppermost point of the uppermost 131 in Fig. 1 upward to the uppermost boundary of 136 in Fig. 1), wherein a width (along vertical direction in Fig. 1) of an entirety of the first electrode pattern (see non-diamond-shaped 136 in Fig. 1) in the first direction (vertical direction in Fig. 1) is less than (see appearance of second electrode string 135 in Fig. 1) a width of an entirety of the first touch electrodes (see diamond-shaped 136 in Fig. 1) in the first direction (vertical direction in Fig. 1) and is greater than (see appearance of second electrode string 135 in Fig. 1) half the width of the entirety of the first touch electrodes (see diamond-shaped 136 in Fig. 1); and 
a conductive pattern (see triangle between non-diamond-shaped 136 at the top of Fig. 1 and another non-diamond-shaped 136 at the top of Fig. 1) which is floated (insofar as there is no electrical connection between said triangle and any electrode string) and disposed adjacent the first electrode pattern (see non-diamond-shaped 136 at the top of fig. 1) and adjacent one of the second touch electrodes (see uppermost 131), wherein a side (upper horizontal side) of the conductive pattern (see triangle between non-diamond-shaped 136 at the top of Fig. 1 and another non-diamond-shaped 136 at the top of Fig. 1) disposed along an outer edge of the second area (extending from the uppermost point of the uppermost 131 in Fig. 1 upward to the uppermost boundary of 136 in Fig. 1) is disposed adjacent a first side (upper horizontal side) of the first electrode pattern (see non-diamond-shaped 136 at the top of Fig. 1) disposed along the outer edge of the second area (extending from the uppermost point of the uppermost 131 in Fig. 1 upward to the uppermost boundary of 136 in Fig. 1), wherein the first electrode pattern (see non-diamond-shaped 136 at the top of Fig. 1) includes a first diagonal side (see annotated Fig. 1) located in the first area (extending upward as far as the uppermost point of the uppermost 131 in Fig. 1) and a second diagonal side (see annotated Fig. 1) located in the second area (extending from the uppermost point of the uppermost 131 in Fig. 1 upward to the uppermost boundary of 136 in Fig. 1) having a length different (see appearance of Fig. 1) from the first diagonal side.
As recited in independent claim 27, Song et al are silent regarding a plurality of second touch electrodes arranged in the second direction and electrically connected to one another in the second direction, and a thin-film encapsulation layer disposed on the self-luminous element, the first and second touch electrodes and first electrode pattern being arranged on the thin-film encapsulation layer.

Song et al, Fig. 1 detail, annotated by Examiner


[AltContent: arrow]second diagonal side


[AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



first diagonal side



Regarding a plurality of second touch electrodes arranged in the second direction and electrically connected to one another in the second direction: See teachings, findings, and rationale for independent claim 1, as expressed in the non-final rejection mailed 04/15/2022.
Regarding a thin-film encapsulation layer: Official notice is taken of the fact that thin-film encapsulation layers were known in the art prior to the effective filing date.
Furthermore, there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that a thin-film encapsulation layer in the recited location was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a thin-film encapsulation layer in the recited location. The rationale is as follows: one of ordinary skill in the art would have had reason to encapsulate the electroluminescent display in order to prevent corrosion from environmental contaminants such as moisture, while providing a flat surface on which to form the touch sensor as is known in the art. 
As recited in claim 29, Song et al show that a width of the second portion (see portion of non-diamond-shaped 136 which is not next to uppermost diamond-shaped 131 in Fig. 1) measured along the first direction (vertical direction in Fig. 1) is less than half the width of the entirety of the first touch electrodes (see plural diamond-shaped electrodes 136 and second connection patterns 137 taken together) in the first direction (vertical direction in Fig. 1), and wherein a width of the second area (extending from the uppermost point of the uppermost 131 in Fig. 1 upward to the uppermost boundary of 136 in Fig. 1) in the first direction (vertical direction in Fig. 1) is substantially equal to a width of the second portion (see portion of non-diamond-shaped 136 which is not next to uppermost diamond-shaped 131 in Fig. 1) in the first direction (vertical direction in Fig. 1).
As recited in claim 30, Song et al show that the first touch electrodes have a diamond shape (see diamond shape of diamond-shaped electrodes 136 in Fig. 1).
As recited in claim 30, Song et al arguably show that the first electrode pattern has a pentagon shape (insofar as a horizontal dividing line between the first electrode pattern and second connection pattern 137 may be arbitrarily drawn); however, even if such an interpretation were not made, patentability would not result.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Moreover, the Examiner finds that the recited shape was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, in the absence of unexpected results caused by the claimed shape, as taught by Song et al (“Sides of the first electrode patterns 131 may be formed in various shapes such as … polygons ... The external shape of the second electrode pattern 136 may be formed in various shapes such as … a polygon” and “The embodiment of the present invention shows only four examples of shapes, but the present invention is not limited thereto. …any shape may be applied to the present invention … and any shape capable of realizing the idea of the present invention should be understood as being essentially within the protection scope”).
As recited in claim 31, Song et al are silent regarding whether a number of edges of the first electrode pattern is greater than a number of edges of the first touch electrode.
Regarding claim 31: Song et al disclose changing a number of edges to increase mutual capacitance (see Figs. 3a-3d and their description in the text; see especially “The embodiment of the present invention shows only four examples of shapes, but the present invention is not limited thereto. For example, the side shapes of the first and second electrode patterns 131 and 136 may be implemented in a polygonal, parabolic, or a combination thereof in addition to the above-described shape. That is, any shape may be applied to the present invention if the length of the side surface is long than that of the straight line, and any shape capable of realizing the idea of the present invention should be understood as being essentially within the protection scope of the present invention. … It is much longer than when formed in a straight line. As the lengths of the side surfaces of the first electrode pattern 131 and the side surfaces of the second electrode patterns 136 facing each other become longer, the size of the mutual capacitance increases when driving the touch screen panel, thereby improving touch performance of the touch screen panel. The effect can be improved.”).
Furthermore, there is no invention in changing the number of known parts, when the number of parts was within the range known in the prior art. See Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). In this case, the prior art disclosure “any shape” creates a prior art range which has no upper bound.
Moreover, the Examiner finds that the recited numbers of known parts was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited range of known parts in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited numbers of sides in the course of routine experimentation and optimization while improving mutual capacitance detection within the touch sensor of the display device as suggested by Song et al (see Figs. 3a-3d and their description in the text; see especially “The embodiment of the present invention shows only four examples of shapes, but the present invention is not limited thereto. For example, the side shapes of the first and second electrode patterns 131 and 136 may be implemented in a polygonal, parabolic, or a combination thereof in addition to the above-described shape. That is, any shape may be applied to the present invention if the length of the side surface is long than that of the straight line, and any shape capable of realizing the idea of the present invention should be understood as being essentially within the protection scope of the present invention. … It is much longer than when formed in a straight line. As the lengths of the side surfaces of the first electrode pattern 131 and the side surfaces of the second electrode patterns 136 facing each other become longer, the size of the mutual capacitance increases when driving the touch screen panel, thereby improving touch performance of the touch screen panel. The effect can be improved.”). 
As recited in claim 33, Song et al are silent regarding whether first and second diagonal sides are connected to the first side, the third diagonal side is connected to the first diagonal side, and the fourth diagonal side is connected to the second diagonal side.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Moreover, the Examiner finds that the recited shape was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, in the absence of unexpected results caused by the claimed shape, as taught by Song et al (“Sides of the first electrode patterns 131 may be formed in various shapes such as … polygons ... The external shape of the second electrode pattern 136 may be formed in various shapes such as … a polygon” and “The embodiment of the present invention shows only four examples of shapes, but the present invention is not limited thereto. …any shape may be applied to the present invention … and any shape capable of realizing the idea of the present invention should be understood as being essentially within the protection scope”).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (KR 10-2012-0133474 A) in view of Ito (US 20170338287 A1) and further in view of Heo et al (US 20170344165 A1).
Song et al show a display device and touch sensor as described above.
As recited in claim 28, Song et al are silent regarding a thin-film encapsulation layer comprising a first inorganic encapsulation layer disposed on the self-luminous element, an organic encapsulation layer disposed on the first encapsulation inorganic layer, and a second inorganic encapsulation layer disposed on the organic encapsulation layer.
As recited in claim 28, Heo et al shows a thin-film encapsulation layer (including passivation layer 118 and encapsulation layer 120 taken together) comprising a first inorganic encapsulation layer (“the passivation layer … may have a structure in which an organic film and an inorganic film are alternately laminated” [0060]) disposed on the self-luminous element (see OLED including 112, 114, and 116 taken together), an organic encapsulation layer (“an organic film and an inorganic film are alternately laminated” [0060]) disposed on the first encapsulation inorganic layer, and a second inorganic encapsulation layer (“and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated” [0060]) disposed on the organic encapsulation layer.
Moreover, the Examiner finds that an organic encapsulation layer between two inorganic encapsulation layers was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include an organic encapsulation layer between two inorganic encapsulation layers in the display device as taught by Heo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to flatten a surface while blocking permeation of moisture and oxygen so as to prevent deterioration of the self-luminous element as taught by Heo et al (“The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]). 
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The prior art of record teaches the use of “any shape” touch electrodes, including “polygons”.
Applicant’s polygonal shape falls within the scope of the prior art’s polygonal teachings.
During an interview on 07/07/2022, the Examiner and the SPE asked Applicant’s Attorney to consider filing evidence of unexpected results having a nexus to any recited difference between the shape which is claimed and the shapes mentioned in Song et al’s teachings.
On 08/12/2022, the Examiner telephoned Applicant’s Attorney to ask whether a supplemental response would be filed. Applicant’s attorney did not express an intent to file evidence of unexpected results having a nexus to any recited differences between the claimed shape and the prior art shape.
The record remains devoid of evidence of unexpected results due to any specifically recited details of Applicant’s claimed shape.
The Examiner finds Applicant’s claimed shape to be an obvious variant of the prior art device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/16/2022